Judge Greene
concurring.
The first issue addressed by the majority is whether the policies in issue require the loss to be determined on the date of its discovery or on the date the damage is sustained. The majority holds that this Court has previously answered that question in favor of the “date of discovery” rule, citing West American Insurance Co. v. Tufco Flooring East, 104 N.C. App. 312, 409 S.E.2d 692 (1991), disc. review improvidently allowed, 332 N.C. 479, 420 S.E.2d 826 (1992). I do not read Tufco that broadly. I read that case as holding that when the actual date of damage cannot be determined, the loss will be deemed to have occurred on the date of its discovery. Indeed, the primary case relied on in the Tufco opinion, Mraz v. Canadian Universal Ins. Co., Ltd., 804 F.2d 1325 (4th Cir. 1986), appears to limit the “date of discovery” rule to those instances where the determination of the date of the damages is “difficult.” Furthermore, to read the “date of discovery” rule into every policy of insurance, regardless of the language used in the policy, would be inconsistent with the law requiring that disputes be resolved in accordance with unambiguous contracts freely entered into between the parties. See Williams v. P.S. Investment Co., 101 N.C. App. 707, 709, 401 S.E.2d 79, 80 (1991) (“If the terms of a contract are plain and unambiguous, there is no room for construction and the contract will be enforced according to its terms.”).
Nevertheless, this Court has recently given a very broad construction to Tufco, appearing to hold that the “date of discovery” rule is to be used in every insurance case to determine when property damage “occurs,” regardless of the language of the policy and even in those situations when the date of the loss is known. Home Indemnity Co. v. Hoechst Celanese Corp., 128 N.C. App. 189, -, 494 S.E.2d 764, 767 (1998). I am bound by that holding, see In the Matter of Appeal from Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989), and for that reason join with the majority.